Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 3/8/21, the Applicant amended claims 1, 6, 12, 15, 17, 19, canceled 2, 3, 10, 13, 14, 22, and argued claims previously rejected in the Office Action dated 3/2/21. 
In light of the Applicant’s amendments and remarks, the claims rejected under 35 USC 112 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-12 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, claims 1, 12 and 19, it is not clear how “the single collaborative classifier is combined with a cycle consistency loss” The amendments did further clarify how the cycle consistency loss is calculated but it is not clear how a classifier is combined with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu, United States Patent Publication 2016/0294755, in view of Sawaf, United States Patent Publication 2015/0248400, in further view of Strope et al., United States Patent 10083157 B2 (hereinafter “Strope”) and Ranjan et al., United States Patent Publication 2014/0278341 A1 (hereinafter “Ranjan”).
Claim 1:
	Prabhu discloses:
classifying, via a computer, a style of an input message, the input message being unlabeled data (see paragraphs [0007] and [0060]). Prabhu teaches analyzing the input message, determining if the message has an offensive language. The initial message is unlabeled, then the message is classified with a style as either offensive or non-offensive; 
translating, via a computer, the input message into a second style (see paragraphs [0060] and [0066]). Prabhu teaches translating the input message to ;
automatically re-writing, by the computer, the input message into a second message having the second style (see paragraphs [0066] and [0071]). Prabhu teaches re-writing the input message into a second message having a second style; and 
distributing, via the computer, the second message in the second style (see paragraph [0072] and [0073]). Prabhu teaches distributing the second message in the second style.
wherein the re-writing, via the computer, authenticates the second message having the second style by comparing nouns of the re-written input message with nouns of the input message (see paragraph [0026], [0056, [0057], [0061], [0106], [0107]). Prabhu teaches comparing the nouns in the re-written message to determine if it triggers offensive language and will alert the user based on the proximity of the nouns to the trigger words. Prabhu also teaches during the training phase, rewriting the input message into the second message having a second style and nouns as in the first message.

Prabhu fails to expressly disclose the input message is part of non-parallel data that is decoded via a single collaborative classifier.

Sawaf discloses:
wherein the input message is part of non-parallel data that is decoded via a single collaborative classifier (see paragraph [0043]). Sawaf teaches the input message is part of non-parallel data that is decoded via a single collaborative classifier. Sawaf also teaches using a classifier that works for various categories and various types of inventory data.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include non-parallel input data decoded using a single collaborative classifier for the purpose of efficiently decoding and classifying multiple types of data, as recited by Sawaf.

Strope discloses:
wherein the translating translates the message into the second style via an encoder that encodes the input message into a vector representation (see column 3 lines 17-26). Strope teaches translating an input message into a second style by encoding an input message into a vector representation.
wherein the re-writing re-writes the input message into the second message via a decoder network that transforms the vector representation of the input message into the second message having the second style (see column 3 lines 26-33). Strope teaches translating an input message into a second style by a decoder language model that transforms the vector representation into second style.



Ranjan discloses:
wherein the classifier is combined with a cycle consistency loss, the cycle consistency loss being calculated by feeding a message in the first style into the encoder and decoding the message back in the second style, comparing the message sent back in the second style with the message with the first style, and using the classifier again to confirm the message is in the second style (see paragraph [0017]). Ranjan teaches translating data a first style into a second style and comparing the styles to determine the quality of the translation based on classification.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhu, Sawaf and Strope to include cycle consistency loss by comparing an original style to the translated by for the purpose of obtaining a quality measure of the translation, as taught by Ranjan.

Claim 4:
	Prabhu and Sawaf fail to expressly disclose encoding an input message into a vector representation. 

	Strope discloses:
wherein an attention mechanism is placed between the encoder and the decoder to give the decoder additional power in creating the second message (see column 8 lines 19-55). Stope teach a mechanism placed in between the encoder and decoder that gives the decoder power in correctly creating the second message.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the additional mechanism to ensure correct decoding for the purpose of efficiently rewriting text into specific styles of interest, as recited by Strope.

Claim 5:
	Prabhu discloses:
wherein the second message has a same content as the input message but is re-phrased to have the second style (see paragraph [0071]). Prabhu teaches the second message has the same content as the input message but is re-phrased to have the second style.

Claim 6:
	
wherein the second style is conformed to the first style using noun preservation loss that is calculated by comparing a noun presence for the first message with a noun presence for the second message (see paragraphs [0056]-[0057] and [0106]-[0107]). Prabhu teaches wherein the second style is conformed to the first style by comparing the noun presence for the first message with a noun presence of the second message.

Prabhu fails to expressly disclose cycle consistency of the translated message.

Ranjan discloses:
wherein the classifying determines an accuracy of the classification of the style of the input message based on an overlap of nouns between the classified input message and the input message (see paragraph [0017]). Ranjan teaches translating data a first style into a second style and comparing the styles to determine the quality of the translation based on classification.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhu, Sawaf and Strope to include cycle consistency loss by comparing an original style to the translated by for the purpose of obtaining a quality measure of the translation, as taught by Ranjan.

Claim 7:
	
wherein a single classification is performed (see paragraph [0060]). Prabhu teaches wherein a single classification is performed as either offensive or non-offensive.

Claim 8:
	Prabhu discloses:
wherein a user overrides the distributing of the second message such that the first message is distributed (see paragraph [0065]). Prabhu teaches a wherein a user overrides the distribution of the message. 

Claim 11:
	Prabhu discloses:
embodied in a cloud-computing environment (see paragraphs [0032] and [0034]). Prabhu teaches a social media application provided by a user and executed on a user’s mobile device. 

Claims 12, 15-18:
	Although Claims 12 and 15-18 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1, 4-7, respectively. 

Claims 19, 20:
	Although Claims 19 and 20 are system claims, they are interpreted and rejected for the same reasons as Claims 1 and 11, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176